     Case 1:14-md-02542-VSB-SLC Document 1220 Filed 01/15/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


––––––––––––––––––––––––––––––––––––––– x
                                            :
In re: Keurig Green Mountain Single-Serve   :         Case No. 1:14-md-02542 (VSB) (SLC)
Coffee Antitrust Litigation                 :         MDL No. 2542
                                            :
                                            :         Hon. Vernon S. Broderick
                                            :         Hon. Sarah L. Cave
This document concerns all related actions. :
                                            :         NOTICE OF MOTION
                                            :
––––––––––––––––––––––––––––––––––––––– x             ORAL ARGUMENT REQUESTED


       PLEASE TAKE NOTICE THAT, upon this Notice of Motion, and the concurrently filed

documents, including the Memorandum of Law and the supporting Declaration of Aldo Badini

and the exhibits attached thereto, and upon other records on file in this matter and all of the papers

and proceedings heretofore had herein, and upon any further material and argument presented to

the Court at the time of any hearing or oral argument, Plaintiffs TreeHouse Foods, Inc., Bay Valley

Foods, LLC, and Sturm Foods, Inc. (collectively, “TreeHouse”), Plaintiff JBR, Inc. (d/b/a Rogers

Family Company) (“Rogers”), McLane Company, Inc. (“McLane”), and Direct Purchaser

Plaintiffs (collectively, “Plaintiffs”) will move this Court, before the Hon. Vernon S. Broderick, at

the United States Courthouse, 40 Foley Square, New York, New York, for an Order granting

Plaintiffs’ motion to exclude the report and testimony of proposed expert Hon. Arthur J. Gajarsa

(Ret.), pursuant to Rule 702 of the Federal Rules of Evidence.

       Plaintiffs respectfully request that oral argument on this Motion be set for a date and time

by the Court.
    Case 1:14-md-02542-VSB-SLC Document 1220 Filed 01/15/21 Page 2 of 4




Dated: January 15, 2021                  Respectfully Submitted,
       New York, NY

                                         /s/ Aldo A. Badini

                                         Aldo A. Badini
                                         abadini@winston.com
                                         Susannah P. Torpey
                                         storpey@winston.com
                                         Kelli L. Lanski
                                         klanski@winston.com
                                         WINSTON & STRAWN LLP
                                         200 Park Avenue
                                         New York, NY 10166-4193
                                         (212) 294-6700
                                         (212) 294-4700 (fax)

                                         Dan K. Webb
                                         dwebb@winston.com
                                         WINSTON & STRAWN LLP
                                         35 West Wacker Drive
                                         Chicago, IL 60601-9703
                                         (312) 558-5600

                                         Diana L. Hughes
                                         dhughes@winston.com
                                         WINSTON & STRAWN LLP
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         (213) 615-1700

                                         Counsel for Plaintiffs TreeHouse
                                         Foods, Inc., Bay Valley Foods, LLC
                                         and Sturm Foods, Inc.

                                         Daniel Johnson Jr.
                                         1350 Old Bayshore Highway, Suite 520
                                         Burlingame, CA 94010
                                         (415) 604-4500
                                         dan@danjohnsonlawgroup.com

                                         Counsel for Plaintiff
                                         JBR, Inc. d/b/a Rogers Family Company

                                         Alexander G. Brown
                                         James C. Grant
                                         Valarie C. Williams

                                     2
Case 1:14-md-02542-VSB-SLC Document 1220 Filed 01/15/21 Page 3 of 4




                                     B. Parker Miller
                                     ALSTON & BIRD LLP
                                     1201 West Peachtree Street
                                     Atlanta, GA 30309
                                     Phone: 404-881-7000
                                     Fax: 404-881-7777
                                     alex.brown@alston.com
                                     jim.grant@alston.com
                                     parker.miller@alston.com
                                     valarie.williams@alston.com

                                     Steven L. Penaro
                                     ALSTON & BIRD LLP
                                     90 Park Avenue
                                     15th Floor
                                     New York, NY 10016-1387
                                     Phone: 212-210-9400
                                     Fax: 212-210-9444
                                     steve.penaro@alston.com

                                     Counsel for Plaintiff McLane Company, Inc.

                                     William V. Reiss
                                     David B. Rochelson
                                     Matthew J. Geyer
                                     399 Park Avenue, Suite 3600
                                     New York, NY 10022
                                     (212) 980-7400
                                     wreiss@robinskaplan.com
                                     drochelson@robinskaplan.com
                                     mgeyer@robinskaplan.com

                                     Michael M. Buchman
                                     Michelle C. Clerkin
                                     Jacob O. Onile-Ere
                                     MOTLEY RICE LLC
                                     777 Third Avenue, 27th Floor
                                     New York, NY 10017
                                     (212) 577-0050
                                     mbuchman@motleyrice.com
                                     mclerkin@motleyrice.com
                                     jonileere@motleyrice.com

                                     Robert G. Eisler
                                     Deborah Elman
                                     Julia McGrath
                                     GRANT & EISENHOFER P.A.

                                 3
Case 1:14-md-02542-VSB-SLC Document 1220 Filed 01/15/21 Page 4 of 4




                                     485 Lexington Avenue, 29th Floor
                                     New York, NY 10017
                                     (646) 722-8500
                                     reisler@gelaw.com
                                     delman@gelaw.com
                                     jmcgrath@gelaw.com

                                     Counsel for Direct Purchaser Plaintiffs
                                     and Interim Co-Lead Counsel for the
                                     Proposed Direct Purchaser Plaintiff Class




                                 4
